 Exhibit 10.2

 

Triple Net Lease

 

PARTIES

 

This Lease is made effective as of May ___, 2016 (“Commencement Date”) by and
between Asus Computer International, a California corporation, and Exar
Corporation, a Delaware corporation, hereinafter referred to respectively as
“Lessor” and “Lessee”, without regard to number or gender.

 

1.     PREMISES

 

WITNESSETH: Upon and subject to the terms, covenants, and conditions hereinafter
set forth, Lessor hereby leases to Lessee, and Lessee leases from Lessor, that
certain premises, hereinafter referred to as “the Premises,” consisting of (i)
an office building comprised of approximately 95,962 rentable square feet
located at 48720 Kato Road, in the City of Fremont, County of Alameda, State of
California (the “Building”), as depicted on Exhibit A1, and (ii) the
approximately 800 square feet in that certain office building located at 48710
Kato Road, in the City of Fremont, County of Alameda, State of California (the
“48710 Building”), as depicted on Exhibit A2, together with the non-exclusive
right, subject to paragraph 23(b) below, to use, in common with others, the
surrounding parking spaces, walkways and driveways, picnic areas, patios, soccer
field, and other common areas of the Project (as hereinafter defined). For
purposes of this Lease, the Building, the “48710 Building”, the parcel of land
on which the Building and the 48710 Building are both situated as depicted on
Exhibit B (“Land”), and all parking areas, landscaping, walkways, and all other
common areas and improvements at any time located on the Land are referred to
herein as the “Project.”

 

2.     USE

 

The Premises shall be used and occupied by Lessee solely for the following
purposes, each as and to the extent permitted by applicable zoning ordinances:
general office, research and development uses, and for no other purpose without
the prior written consent of Lessor.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     TERM

 

The term (“Term”) shall commence on the Commencement Date and end on the 31th
day of December, 2017, unless terminated sooner pursuant to the terms of this
Lease; provided, however that Lessee shall cease occupying the Premises by
September 30, 2017 in order to commence the work necessary to comply with
paragraph 6(d) unless Lessee’s General Contractor can demonstrate to Lessor that
Lessee’s continued occupancy will not affect its ability to complete the work
necessary to comply with paragraph 6(d), in which case Lessee may continue to
occupy the Premises for such time as Lessee’s General Contractor recommends, but
in no event later than November 30, 2017. Notwithstanding anything to the
contrary set forth in the immediately preceding sentence, the Term for the 48710
Building shall end on that date which is ninety (90) days after the Commencement
Date.

 

4.     RENTAL

 

(a)     Commencing on the Commencement Date, Base Monthly Rent shall be payable
to the Lessor without defense, deduction or offset at the address referred to in
paragraph 22 below, or at such other place or places as may be designated from
time to time by the Lessor, in the amount of $86,938.00 until the term with
respect to the 48710 Building expires and Lessee surrenders such space, at which
time the Base Monthly Rent shall forthwith be $86,338.00 per month.

 

(b)      Notwithstanding anything to the contrary set forth in paragraph 31, any
holding over of the 48710 Building after the expiration of the Term of the 48710
Building without the written consent of Lessor shall be construed to be a
tenancy at sufferance on all the terms set forth herein, except that the Base
Monthly Rent shall be increased commencing on the date of such holding over by
an amount equal to the rate of One Thousand Six Hundred Fifty and 00/100 Dollars
($1,650.00) per day until Lessee surrenders the 48710 Building as provided
herein or Lessor retakes the 48710 Building in accordance with paragraph 18.6,
whichever occurs first. Lessee acknowledges that Lessee’s continued presence in
the 48710 Building results in Lessor’s inability to occupy and use or lease to a
third party the entire 48710 Building in the manner it desires.

 

 
2

--------------------------------------------------------------------------------

 

 

(c)     Base Monthly Rent shall be paid monthly in advance on the first (1st)
day of each month during the Term. All other costs and charges payable by Lessee
in accordance with the terms of this Lease (including but not limited to
Lessee’s Share of insurance premiums and Lessee’s Share of Taxes (as defined in
paragraph 21 below), and Lessee’s Share of Common Area Expenses (as defined in
paragraph 9(e) below)), shall be deemed to be additional rent. All Base Monthly
Rent and additional rent shall constitute “rent” for all purposes. Except as
otherwise provided in this Lease, all additional rent shall be due within thirty
(30) days after delivery of Lessor’s invoice. If the Commencement Date is not
the first day of a calendar month, then rent for the partial month between the
Commencement Date and the first day of the first full calendar month shall be
prorated for the month. This Lease is a pure triple net lease and as such, the
provisions contained in this Lease are intended to pass on to Lessee and
reimburse Lessor for all costs and expenses associated with the Lease and the
Premises, and Lessee’s operation therefrom. To the extent such costs and
expenses payable by Lessee cannot be charged directly to, and paid by, Lessee,
such costs and expenses shall be paid by Lessor and reimbursed by Lessee as
additional rent.

 

(d)     For purposes of calculating Lessee’s Share of insurance premiums, Taxes,
and Common Area Expenses “Lessee’s Share” shall be 63.5%.    

 

5.     SECURITY DEPOSIT

 

(a)     Concurrently with Lessee’s execution of this Lease, Lessee shall deposit
with Lessor Five Hundred Thousand Dollars ($500,000.00) as security for the full
and faithful performance of each and every term, provision, covenant and
condition of this Lease, including, without limitation, every term, provision,
covenant, and conditions under paragraph 6. If Lessee removes the Specialized
Equipment (defined in paragraph 6(d)) and repairs all damage in accordance with
paragraph 6(d) prior to the expiration of the Term, then the amount of the
security deposit shall be reduced to One Hundred Fifty Thousand ($150,000) and
Lessor shall refund to Lessee any security deposit in excess of that amount
being held by Lessor. In the event Lessee defaults, beyond applicable notice and
cure periods, in respect of any of the terms, provisions, covenants or
conditions of this Lease, including, but not limited to the payment of rent and
the removal of the Specialized Equipment, Lessor may use, apply or retain the
whole or any part of such security for the payment of any rent in default, to
compensate Lessor for any damages arising from an Event of Default (as
hereinafter defined), or for any other sum which Lessor may spend or be required
to spend by reason of Lessee’s default. If Lessor uses any portion of the
security deposit to cure any default by Lessee hereunder, Lessee shall replenish
the security deposit to the original amount within ten (10) days of written
notice from Lessor. Lessee’s failure to do so shall constitute a material breach
of this Lease and an Event of Default. Should no default exist as of the
expiration of the Term, the security or any balance thereof shall be returned to
Lessee or, at the option of Lessor, to the last assignee of Lessee’s interest in
this Lease within sixty (60) days after the expiration of the term hereof or
after Lessee has surrendered possession of the Premises in compliance with
paragraph 6, whichever is later. Lessee shall not be entitled to any interest on
said security deposit. Lessor shall not be required to keep the aforesaid
deposit in a separate account but may commingle said funds with Lessor’s other
accounts. Lessee hereby waives the provisions of Section 1950.7 of the
California Civil Code, or any successor statute, and all other provisions of
law, now or hereafter in effect, which (i) establish the time frame by which a
lessor must refund a security deposit under a lease, and/or (ii) provide that a
lessor may claim from a security deposit only those sums reasonably necessary to
remedy defaults in the payment of rent, to repair damage caused by a lessee or
to clean the premises, it being agreed that Lessor may, in addition, claim those
sums specified in this paragraph above and/or those sums reasonably necessary to
compensate Lessor for any loss or damage caused by Lessee’s default of the
Lease, as amended hereby, including, but not limited to, all damages or rent due
upon termination of this Lease pursuant to Section 1951.2 of the California
Civil Code.

 

 
3

--------------------------------------------------------------------------------

 

 

(b) Lessee may satisfy the requirement for a cash security deposit by instead
delivering to Lessor an Irrevocable Standby Letter of Credit in a form and
substance reasonably approved by Lessor (the "Letter of Credit"). Upon the
occurrence of a default by Lessee in respect to any of the terms, provisions,
covenants or conditions of this Lease, Lessor may draw on the Letter of Credit
in such sum which Lessor may require or deem necessary to spend or incur by
reason of Lessee's default. The Letter of Credit shall be payable to Lessor or
its successors and assigns and have an expiration date sixty (60) days following
the expiration of the Term. The Letter of Credit shall permit partial draws and
multiple presentations and drawings and expressly provide, among other things,
that Lessor may draw under it by presentation of a sight draft so that it is
“callable” on sight, and a written certification by Lessor that Lessor is then
entitled to draw the amount of the draft. Lessee shall pay all expenses, points
and/or fees incurred by it in obtaining and maintaining the Letter of Credit.

 

 
4

--------------------------------------------------------------------------------

 

 

6.     ACCEPTANCE OF PREMISES AND SURRENDER

 

(a)     Lessee is currently in possession of the Premises as the former owner
and occupant of the Premises. The parties agree and acknowledge that Lessee was
the owner of the Premises immediately prior to the Commencement Date and, upon
the Commencement Date, Lessor has acquired the Project, including the Premises,
from Lessee. Accordingly, Lessee is familiar with the Premises and Lessee is
therefore leasing the Premises from Lessor in its “as is”, “where is” condition
“with all faults,” and Lessor shall have no obligation to make any improvements
with respect to the Premises pursuant to this Lease. Lessor has made no
representations or warranties respecting the Premises and Lessee has
investigated and inspected the Premises and has satisfied itself that the
Premises are suitable for the Lessee’s intended use thereof and are in
compliance with applicable laws and codes. For purposes of Section 1938 of the
California Civil Code, Lessor hereby discloses to Lessee, and Lessee hereby
acknowledges, that the Premises have not undergone inspection by a Certified
Access Specialist (CASp). Lessor shall have no obligation to contribute toward
any improvements to the Premises whatsoever.

 

(b)     The Lessee agrees on or before the last day of the Term to surrender to
Lessor the Premises, and the exclusive possession of the Premises, which shall,
except as otherwise provided in subparagraph 6(c)and (d)and paragraph 9 below,
without cost to Lessor, include all alterations, additions, and improvements
which may have been made in, to, or on the Premises by or on behalf of Lessor or
Lessee, in the same good condition as at Lessee’s entry into the Premises, broom
clean, excepting for such wear and tear as would be normal for the period of the
Lessee’s occupancy.

 

(c)     The Lessee, on or before the end of the Term, shall, at its sole cost
and expense, remove all Lessee’s personal property and trade fixtures from the
Premises and all damage caused by such removal repaired. All such property not
so removed shall be deemed to be abandoned by the Lessee and Lessor may, without
liability to Lessee for loss thereof, at Lessee’s sole cost and expense and in
addition to Lessor’s other rights and remedies under this Lease, at law or in
equity, dispose of the same.

 

 
5

--------------------------------------------------------------------------------

 

 

(d)     Notwithstanding anything to the contrary contained in this Lease, Lessee
shall, prior to the last day of the Term, at its sole cost and expense, remove
the specialized equipment described on Exhibit C attached hereto (“Specialized
Equipment”) and shall also repair all damage to the Premises or Project caused
by removal of the Specialized Equipment. For such removal and repair, Lessee
shall use a contractor reasonably approved by Lessor. Lessee’s removal of the
Specialized Equipment shall be in compliance with all applicable federal, state,
and local governmental laws, rules, regulations, and ordinances. Lessee shall
notify Lessor when the Specialized Equipment has been removed pursuant to this
sub-paragraph 6(d) and shall provide Lessor closure notices or other reasonable
and available evidence that applicable governmental bodies have inspected and
approved such removal. All costs associated with such compliance shall be borne
solely by Lessee, including, without limitation, the costs of preparing
submittals for governmental permits and the fees associated therewith.
Notwithstanding anything to the contrary in this sub-paragraph 6(d), if Lessee
fails to perform any obligation under this sub-paragraph 6(d) with respect to
removal of the Specialized Equipment by the last day of the Term, Lessee shall
be permitted to perform such obligations on Lessee’s behalf and Lessee shall
reimburse Lessor within ten (10) days following receipt from Lessor of a written
statement of all costs (including internal costs) incurred by Lessor in
performing such obligations on behalf of Lessee.

 

(e)     If the Premises are not surrendered at the end of the Term in the manner
described above, then, in addition, to Holdover Rent described in paragraph 30,
and reimbursement of Lessor’s costs (including internal costs) in exercising its
self-help rights described in sub-paragraph 6(d), Lessee shall be liable for,
and shall indemnify, defend, protect and hold Lessor harmless from and against,
any and all claims, damages, judgments, suits, causes of action, losses,
liabilities and expenses, including, without limitation, attorneys’ fees and
court costs arising or resulting from the failure to deliver timely possession
of the Premises to Lessor.

 

 
6

--------------------------------------------------------------------------------

 

 

7.     USES PROHIBITED

 

Lessee shall not commit, or suffer to be committed, any waste upon the Premises
or any other portion of the Project, or any nuisance, or other act or thing
which may disturb the quiet enjoyment of Lessor or any other occupants of the
Project, or allow any sale by auction upon the Premises or any other portion of
the Project, or allow the Premises or any other portion of the Project to be
used for any unlawful or objectionable purpose, or place any loads upon the
floor, walls, or roof which endanger the structure, or place any harmful liquids
in the drainage system of the Building. No waste materials or refuse shall be
dumped upon or permitted to remain upon any part of the Premises or any other
portion of the Project. No materials, supplies, equipment, finished products or
semi-finished products, raw materials or articles of any nature shall be stored
upon or permitted to remain on any portion of the Premises or any other portion
of the Project. 

 

8.     ALTERATIONS AND ADDITIONS

 

(a)     Lessee shall make no alterations, additions or improvements to the
Premises or any part thereof (collectively “Alterations”) without obtaining the
prior written consent of the Lessor, which shall not be unreasonably withheld,
conditioned or delayed; provided, however, that Lessee may make Alterations that
do not: (i) adversely affect the Building’s structure or systems;(ii) affect any
area outside the Building including the outside appearance, character or use of
any portions of the Building or other portions of the Project outside of the
Building; (iii) affect the Building’s roof, roof membrane, any structural
component or any base Building equipment, services or systems (including fire
and life/safety systems), or the proper functioning thereof, or Lessor’s access
thereto; (iv) in the reasonable opinion of Lessor, lessen the value of the
Premises; or (v) trigger a legal requirement which would require Lessor to make
any alteration or improvement to the Premises. In addition, Lessee shall not
make any Alterations which will violate or require a change in any occupancy
certificate applicable to the Premises (collectively, “Minor Alterations”).
Lessee may make such Minor Alterations without Lessor’s consent, but upon thirty
(30) days’ prior notice to Lessor.

 

 
7

--------------------------------------------------------------------------------

 

 

(b)     All Alterations shall be in accordance with plans and specifications
approved by Lessor in Lessor’s reasonable discretion and shall be carried out by
a reputable licensed contractor and in compliance with all applicable laws,
codes, rules and regulations. The Lessor may impose as a condition to the
aforesaid consent such additional requirements as Lessor may deem necessary in
Lessor’s reasonable discretion, including without limitation requirements
respecting the manner in which the work is done, Lessor’s right of reasonable
approval of the contractor by whom the work is to be performed and the times
during which it is to be accomplished. Lessee further assumes all risk of, and
agrees that Lessor shall not be liable for, any and all loss, cost, damage,
expense and liability (including without limitation, court costs and reasonable
attorneys’ fees) sustained as a result of the Premises not having been inspected
by a Certified Access Specialist (CASp).

 

(c)     Upon written request of Lessor prior to last day of the Term, Lessee
shall, at its sole cost and expense, remove any or all Alterations installed by
or for Lessee if Lessor has given Lessee written notice at the time Lessor
approves such Alterations (or within ten (10) days after Lessor receives notice
regarding Minor Alterations) that Lessor may require such removal. All
Alterations shall, upon completion, become part of the Premises and the property
of the Lessor. All Alterations not specified to be removed shall at the
expiration or earlier termination of the Lease remain upon and be surrendered
with the Premises. All movable furniture, business and trade fixtures, and
machinery and equipment shall remain the property of the Lessee and may be
removed by the Lessee at any time during the Term. Items which are not to be
deemed as movable furniture, business and trade fixtures, or machinery and
equipment shall include heating, lighting, electrical systems, air conditioning,
partitioning, carpeting, or any other installation which has become an integral
part of the Premises. The Lessee will give the Lessor five (5) business days’
notice prior to the commencement of any Alterations work and will at all times
permit notices of non-responsibility to be posted and to remain posted until the
completion of Alterations.

 

 
8

--------------------------------------------------------------------------------

 

 

9.     MAINTENANCE OF PREMISES

 

(a)     Lessee shall, at Lessee’s sole cost, keep, maintain, clean, repair, and
preserve the Premises and appurtenances and every part thereof (other than
elements of the Premises to be maintained or repaired by Lessor, subject to
Lessee reimbursement, if applicable, as set forth below), including but not
limited to, glass and glazing, plumbing and electrical systems, fire sprinkler
system and services, surveillance system and services, and all components of the
interior of the Premises in good order, condition, and repair, and in the event
Lessee fails to keep and maintain any part of the Premises as required hereunder
to Lessor’s reasonable maintenance standards, then unless Lessee commences to
cure such breach within ten (10) days after Lessor’s notice to Lessee to cure
such breach and thereafter diligently prosecutes such cure, Lessor may make such
repairs or do such maintenance at Lessee’s expense and Lessee shall pay the cost
thereof as additional rent. All cleaning and janitorial services, including
regular removal of trash and debris, for the Premises shall be performed and
obtained, at Lessee’s sole cost and expense, exclusively by or through Lessee or
Lessee’s janitorial contractors. Lessor shall maintain Common Areas in
accordance with paragraph 9(e).

 

(b)     Lessor shall, at Lessor’s cost and expense, maintain the structural
integrity of the exterior walls, and structural portions of the roof,
foundations and floors, except that Lessee shall pay, as additional rent, the
cost of any repairs or replacements thereto necessitated by the negligence or
willful misconduct of the Lessee or Lessee’s agents or employees.

 

(c)     Lessee shall, at its sole cost and expense, enter into
maintenance/service contracts to perform roof-cleaning, and regularly scheduled
(but no less than quarterly) preventative maintenance and repair of all hot
water, and all heating, ventilation and air conditioning systems and equipment
(“HVAC”) within the Premises, or which serve the Premises, including, without
limitation, any rooftop HVAC units, distribution lines and internal venting,
ducting and control systems.

 

 
9

--------------------------------------------------------------------------------

 

 

(d)     Lessor shall, at Lessor’s expense (but subject to reimbursement by
Lessee as provided below), if necessary because no longer usable (meaning
voluntary and elective replacement is excluded), replace the roof covering, HVAC
system, and fire sprinkler system (if any)(“Lessor’s Replacement Costs”) during
the Term. For the avoidance of doubt, replacement of the roof covering or HVAC
system as a result of such items being at the end of their useful life, but
without any material damage thereto or failure thereof shall be deemed to be an
elective replacement for which no reimbursement by Lessee is required. Lessee
shall reimburse Lessor for such non-elective Lessor’s Replacement Costs as
Additional Rent, provided that such costs shall be amortized over the reasonable
useful life of the capital improvement (as determined in accordance with
generally accepted accounting principles, consistently applied, and sound
management practices), and the monthly amortization amounts, together with
interest on the unamortized amount at an annual rate of interest equal to the
sum of the “prime rate” charged on business loans by Wells Fargo Bank, N.A.
Lessee shall have no obligation to pay for any portion of Lessor’s Replacements
Costs to the extent they are elective or triggered by any Alterations performed
by Lessor. The foregoing notwithstanding, Lessee shall reimburse Lessor as
Additional Rent, within thirty (30) days after receipt of a detailed invoice
from Lessor, one hundred percent (100%) of Lessor’s Replacement Costs if the
replacement is required as a direct result of Lessee’s misuse or by Alterations
performed by Lessee during the Term of the Lease. Lessee expressly waives the
benefits of any statute now or hereafter in effect which would otherwise afford
the Lessee the right to make repairs at Lessor’s expense or to terminate this
Lease because of Lessor’s failure to keep the Premises in good order, condition
or repair.

 

(e)     In addition to the Base Monthly Rent, commencing on the Commencement
Date, Lessee shall pay in monthly installments as additional rent an amount
equal to Lessee’s Share of the Common Area Expenses. The term “Common Area
Expenses” means all reasonable direct costs and expenses paid or incurred by
Lessor during the Term in managing, maintaining, repairing, replacing and
operating the parking spaces, walkways and driveways, patios, soccer field,
landscaping, exterior lighting and exterior paint, and other common areas of the
Project consistent with standards prevailing for office projects, and, in
addition, any third party management fee charged to Lessor for or in connection
with management, supervision, administration, of the Project to the extent that
the aggregate of such fee or charge does not exceed three percent (3%) of the
Base Monthly Rent.

 

 
10

--------------------------------------------------------------------------------

 

 

(f)     Not later than ten (10) days after the Commencement Date, Lessee shall
have taken all actions necessary to cease having the ability to conduct
surveillance on Building 48710 (except for those portions of the Building
subject to this Lease), including, for example, removing cameras, restricting
access, and disconnecting control panel switches. Lessee shall take all actions
necessary to cease having the ability to conduct surveillance on those remaining
portions of Building 48710 that are included in the Premises prior to the
surrender of such portion of the Premises.

 

10.     FIRE AND EXTENDED COVERAGE INSURANCE AND SUBROGATION

 

10.1 Lessee shall not use, or permit the Premises, or any part thereof, to be
used, for any purposes other than that for which the Premises are hereby leased
and no use shall be permitted on the Premises, nor acts done, which would cause
a cancellation of any insurance policy covering the Premises, or any part
thereof, nor shall Lessee sell or permit to be kept, used or sold, in or about
the Premises, any article which may be prohibited by the standard form of fire
insurance policies. Lessee shall, at its sole cost and expense, comply with any
and all requirements, pertaining to the Premises, of any insurance organization
or company, necessary for the maintenance of reasonable fire and public
liability insurance, covering the Building and all improvements and betterments.

 

 
11

--------------------------------------------------------------------------------

 

 

10.2 Lessee shall, at its expense, obtain and keep in force during the term of
this Lease (i) a policy of commercial general liability insurance (including
cross liability), with minimum coverages of Two Million and no/100ths Dollars
($2,000,000.00) per occurrence combined single limit for bodily injury and for
property damage, with a Two Million and no/100ths Dollars ($2,000,000.00)
general aggregate limit, with the Premises as the “location” under a per
location aggregate endorsement, insuring Lessee and naming Lessor, Lessor’s
Officers, Lessor’s property manager and Lessor’s lender as Additional Insureds
as their interests may appear, against any liability arising out of the
condition, use, occupancy or maintenance of the Premises, (ii) worker’s
compensation in statutory limits, (iii) if Lessee operates owned, leased or
non-owned vehicles at the Premises, comprehensive automobile liability insurance
with a minimum coverage of $1,000,000 per occurrence, combined single limit for
bodily injury and property damage, and (iv) umbrella liability insurance on an
occurrence basis, in not less than Eight Million Dollars ($8,000,000)(subject to
a reasonable and customary deductible amount) in excess of and following the
form of underlying insurance described in (i), and (iii) and the employer’s
liability coverage in (ii) which is at least as broad as each and every area of
the underlying policies. Such insurance policies must be issued by a carriers
authorized to do business in California and with a rating of “A-, VII“ or better
by AM Best company. Evidence of coverage must be in the form of a Certificate of
Insurance accompanied by the appropriate Additional Insured endorsements, all in
form and substance satisfactory to Lessor. Such insurance coverage must also
provide for severability of interests or that acts or omissions of one of the
insureds or additional insureds shall not reduce or affect coverage available to
any other insured or additional insured and that such insurance coverage be
primary and noncontributory with any insurance carried by Lessor. Such coverage
should also provide no exclusion for cross-suits. The limits of said insurance
shall not limit the liability of Lessee hereunder.

 

10.3 Lessee shall at its expense, keep in force during the Term, a policy of
fire and property damage insurance in a “special” form with a sprinkler leakage
endorsement, insuring Lessee’s inventory, fixtures, equipment and personal
property within the Premises for the full replacement value thereof, and
insuring Lessee’s interest in any improvements and betterments in the Premises
for the full replacement value thereof, including code upgrade coverage. Such
insurance policies must be issued by a carriers authorized to do business in
California and with a rating of “A-, VII“ or better by AM Best company. Upon
execution of this Lease and annually thereafter upon renewal of such policies,
Lessee shall provide Lessor with certificates of insurance, together with such
loss payee endorsements and other endorsements as Lessor may require in its sole
discretion, evidencing coverages the Lessee is required to carry pursuant to
10.1 and 10.2. The policies shall provide for thirty (30) days advance written
notice of cancellation to Lessor and Lessor’s lender. The policies shall
otherwise be in a form reasonably acceptable to Lessor and be issued by an
insurance company licensed in the State of California and reasonably acceptable
to Lessor.

 

 
12

--------------------------------------------------------------------------------

 

 

10.4 Lessor shall maintain a policy of commercial general liability insurance in
such commercially reasonable amounts and with such commercially reasonable
deductibles as Lessor may determine. Lessor shall also maintain property
insurance written on a “special form” (f/k/a/ “all risk”) basis covering loss or
damage to the Project for the full replacement cost thereof, subject to
commercially reasonable deductibles, against damage by fire and standard
extended coverage perils. Lessor may, but shall not be obligated, to carry any
other form of forms of insurances as Lessor may reasonably determine, including
rental interruption coverage and earthquake coverage.

 

10.5 Lessee shall pay to Lessor as additional rent, during the term hereof, upon
receipt of an invoice therefore, Lessee’s Share of the premiums and deductibles
paid by Lessor(provided, the deductible amount shall be amortized over the
useful life of the improvement for which such insurance deductible is applicable
and Lessee shall only be obligated to reimburse Lessor for the amortized portion
of the deductible amount that occurs during the term of this Lease as may be
extended) with respect to any insurance obtained by Lessor pursuant to Paragraph
10.4 above. Lessor may obtain such insurance for the Premises separately, or
together with other property which Lessor elects to insure together under
blanket policies of insurance. In such case Lessee shall be liable for only such
portion of the premiums for such blanket policies as are allocable to the
Premises. Lessee’s obligation under this paragraph shall be prorated to reflect
the commencement and termination dates of the Lease.

 

10.6 Lessee and Lessor each hereby waive any and all rights of recovery against
the other, or against the officers, directors, employees, partners, agents and
representatives of the other, for loss of or damage to the property of the
waiving party or the property of others under its control, to the extent such
loss or damage is insured against under any insurance policy carried or required
to be carried by Lessor or Lessee hereunder. Each party shall notify their
respective insurance carriers of this waiver.

 

 
13

--------------------------------------------------------------------------------

 

 

10.7     Lessee shall not do or permit to be done, or bring or keep or permit to
be brought or kept, in or about the Premises, or any other portion of the
Building or the Project, anything which would cause a cancellation of any
insurance policy carried by Lessor or Lessee, or give rise to any defense by an
insurer to any claim under any such policy of insurance, or increase the
existing rate of or adversely affect any insurance policy carried by Lessor. If
Lessee does or permits anything to be done which increases the cost of any of
Lessor’s insurance, or which results in the need, in Lessor’s reasonable
judgment, for additional insurance by Lessor or Lessee with respect to any
portion of the Premises, the Building or the Project, then Lessee shall
reimburse Lessor, within thirty (30) days following written demand therefor
accompanied by reasonable supporting documentation, for any such additional
costs or the costs of such additional insurance, and/or procure such additional
insurance at Lessee’s sole cost and expense. Exercise by Lessor of such right to
require reimbursement of additional costs (including the costs of procuring of
additional insurance) shall not limit or preclude Lessor from prohibiting
Lessee’s impermissible use of the Premises or from invoking any other right or
remedy available to Lessor under this Lease.

 

11.     ABANDONMENT

 

If Lessee shall abandon or surrender the Premises, or be dispossessed by process
of law, or otherwise, any personal property belonging to Lessee and left on the
Premises shall be deemed to be abandoned, at the option of Lessor (and dealt
with in accordance with paragraph 6 above), except such property as may be
mortgaged to Lessor.

 

12.     LIENS

 

Lessee shall keep the Project, including the Premises, free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by Lessee, and shall protect, defend with counsel reasonably satisfactory to
Lessor, indemnify and hold Lessor harmless from and against any claims,
liabilities, judgments or costs (including, without limitation, reasonable
attorneys' fees and costs) arising out of same or in connection therewith.
Lessee shall remove any such lien or encumbrance by bond or otherwise within ten
(10) business days after notice by Lessor, and if Lessee shall fail to do so,
Lessor may pay the amount necessary to remove such lien or encumbrance, without
being responsible for investigating the validity thereof. Lessee shall reimburse
Lessor for the amount so paid upon demand, as additional rent.

 

 
14

--------------------------------------------------------------------------------

 

 

13.     COMPLIANCE WITH GOVERNMENTAL REGULATIONS

 

Lessee shall, at its sole cost and expense, comply with all statutes, codes,
ordinances, rules, regulations and other requirements of all Municipal, State
and Federal authorities, including, without limitation, the Americans with
Disabilities Act (collectively, “Laws”) now in force, or which may hereafter be
in force, with respect to the condition, use or occupancy of the Premises, and
shall faithfully observe in the use of the Premises all Laws now in force or
which may hereafter be in force. The judgment of any court of competent
jurisdiction, or the admission of Lessee in any action or proceeding against
Lessee, whether Lessor be a party thereto or not, that Lessee has violated, or
that the Premises are not in compliance with, any Laws, shall be conclusive of
that fact as between Lessor and Lessee. Lessee’s obligations under this
paragraph 13 shall include the obligation to make, at Lessee’s sole cost, any
alterations or improvements to the Premises which are required by applicable
Laws, provided that (a) as to such alterations or improvements which are not
required by reason of Lessee’s particular use of the Premises or by reason of
other alterations or improvements being undertaken by Lessee, Lessee shall only
be required to pay an allocable portion of the costs of such required
alterations or improvements based on the ratio of the remaining Lease term to
the useful life of such alterations or improvements, and (b) Lessee shall not be
required to pay any portion of the cost of alterations or improvements which are
legally required to be made as of the date of this Lease and as to which Lessor
receives notice of such requirement prior to the date thirty (30) days after the
Commencement Date.

 

 
15

--------------------------------------------------------------------------------

 

 

14.     INDEMNIFICATION

 

(a)     Neither Lessor nor Lessor’s agents, nor any shareholder, constituent
partner or other owner of Lessor or any agent of Lessor nor any contractor,
officer, director or employee of any thereof shall be liable to Lessee, and
Lessee waives all claims against Lessor and such other persons, for any injury
to or death of any person or for loss of use of or damage to or destruction of
property in or about the Premises by or from any cause whatsoever, unless caused
solely by the gross negligence or willful misconduct of Lessor, its agents or
employees. Lessee agrees to indemnify and hold Lessor, Lessor’s agents, the
shareholders, constituent partners and/or other owners of Lessor or any agent of
Lessor, and all contractors, officers, directors and employees of any thereof
(collectively, “Indemnitees”), and each of them, harmless from and to protect
and defend with counsel reasonably satisfactory to Lessor each Indemnitee
against any and all claims, demands, suits, liability, damage or loss and
against all costs and expenses, including reasonable attorney’s fees incurred in
connection therewith, (a) arising out of any injury or death of any person or
damage to or destruction of property occurring in, on or about the Premises,
from any cause whatsoever, except to the extent caused by the gross negligence
or willful misconduct of such Indemnitee, or (b) occurring in, on or about the
Premises, when such claim, injury or damage is caused or allegedly caused in
whole or in part by the act, neglect, default, or omission of any duty by
Lessee, its former or current agents, contractors, employees, invitees, or
sublessees, or (c) arising from any failure of Lessee to observe or perform any
of its obligations hereunder. The provisions of this paragraph shall survive the
expiration or termination of this Lease with respect to any claims or liability
occurring prior to such expiration or termination. Lessor agrees to indemnify
and hold Lessee, Lessee’s agents, the shareholders, constituent partners and/or
other owners of Lessee or any agent of Lessee, and all contractors, officers,
directors and employees of any thereof (collectively, “Lessee Indemnitees”), and
each of them harmless from and to protect and defend with counsel reasonably
satisfactory to Lessee and each Lessee Indemnitee against any and all costs and
expenses, including reasonable attorney’s fees incurred in connection therewith,
(a) arising out of any claim arising out of any injury or death of any person or
damage to or destruction of property occurring in, on or about the Premises,
form any cause whatsoever, to the extent caused by the gross negligence or
willful misconduct of Lessor, and (b) arising from any failure of Lessor to
observe or perform any of its obligations hereunder.

 

 
16

--------------------------------------------------------------------------------

 

 

(b)     Except to the extent such matter is not covered by the insurance
required to be maintained by Lessee under this Lease and/or except to the extent
such matter is attributable to the gross negligence or willful misconduct of
Lessor or Lessor’s agents, contractors or employees, Lessor shall not be liable
to Lessee, or any of Lessee Indemnitees for: (i) any damage to property of
Lessee, or of others, located in, on or about the Premises, (ii) the loss of or
damage to any property of Lessee or of others by theft or otherwise, (iii) any
injury or damage to persons or property resulting from fire, explosion, falling
ceiling tiles masonry, steam, gas, electricity, water, rain or leaks from any
part of the Premises or from the pipes, appliance of plumbing works or from the
roof, street or subsurface or from any other places or by dampness or by any
other cause of whatsoever nature, (iv) any such damage caused by persons in the
Premises, occupants of any other portions of the Premises, or the public, or
caused by operations in construction of any private, public or quasi-public
work, or (v) any interruption of utilities and services. Lessor shall in no
event be liable to Lessee or any other person for any consequential damages,
special or punitive damages, or for loss of business, revenue, income or profits
and Lessee hereby waives any and all claims for any such damages.
Notwithstanding anything to the contrary contained in this subparagraph 14(b),
all property of Lessee and Lessee Indemnitees kept or stored on the Premises,
whether leased or owned by any such parties, shall be so kept or stored at the
sole risk of Lessee and Lessee shall hold Lessor harmless from any claims
arising out of damage to the same, including subrogation claims by Lessee’s
insurance carriers. Lessor or its agents shall not be liable for interference
with light or other intangible rights.

 

15.     ADVERTISEMENTS AND SIGNS

 

Lessee shall not place or permit to be placed, in, upon or about the Premises
any signs not approved by the city or other governing authority. Lessee shall
not place, or permit to be placed, in, upon or about the Premises, any signs,
advertisements or notices without the prior written consent of the Lessor.
Lessor hereby consents to all existing signage of Lessee located in, upon or
about the Premises as of the date of this Lease, subject to compliance with
applicable Laws. Lessee’s name may continue to be identified on the existing
monument signs at the Project that are located closest to the building located
at 48720 Kato Road. For the avoidance of doubt, Lessee shall not be permitted to
maintain its signage on the monument signs located closest to the 48710
Building. Lessee shall remove any signs placed in, upon or about the Premises at
the expiration or termination of this Lease, and repair any damage or injury to
the Premises caused thereby, and if not so removed by Lessee then Lessor may
have same so removed at Lessee’s expense, as additional rent. Any sign placed
without the express written consent of Lessor may be removed by Lessor at
Lessee’s sole expense, as additional rent.

 

 
17

--------------------------------------------------------------------------------

 

 

16.     UTILITIES

 

(a)     As used in this Lease, “Utilities Costs” shall mean all actual charges
for utilities for the Premises of any kind, including but not limited to water,
gas, heat, light, sewer and electricity, telecommunications and cable service,
and costs of heating, ventilation, and other utilities, as well as related fees,
assessment, and surcharges. If the Premises and the rest of the Project are not
separately billed for Utilities Costs by the provider(s) thereof, then beginning
on the Commencement Date, except for electricity and water, Lessor shall
contract with such service provider(s), and Lessee shall pay as additional rent
to Lessor its equitable share of the Utility Costs within thirty (30) days of
Lessee’s receipt from Lessor of a statement indicating such a payment is due and
a copy of the bill issued by the provider. The parties acknowledge that only
water and electricity are not so separately billed. Lessee shall contract with
the service providers directly for Utilities Costs and shall pay all Utilities
Costs directly to the various service providers. During any period of time
during which Lessee is the only occupant of the Project, Lessee’s equitable
share shall of the Utilities Costs shall be one hundred percent (100%);
provided, however, (i) prior to Lessor occupying or undertaking any activities
not of a de minimis nature on the Project that will result in increases to the
Utility Costs above those solely for the use of Lessee, Lessor shall (A) provide
prior written notice to Lessee of such occupation or activities and (B) transfer
the account (or open a new account) for electricity and water so that the
account for such Utility Costs is in the name of Lessor prior to the
commencement of such occupation or activities, and (ii) that if Lessor’s use of
Project other than the Premises results in the consumption of any utilities
substantially or materially in excess of the Utility Costs incurred by Lessee
for the Premises during the period preceding the Commencement Date (when Lessee
owned the Project), Lessor shall bear the Utility Costs attributable to such
excess, as reasonably determined in good faith by Lessor, which determination
shall be conclusive. When Lessee is no longer the only occupant of the Project,
the parties will discuss and seek to agree whether an alternative mechanism for
allocating Utilities Costs is feasible and desirable, which may include, for
example, separate metering or monitoring systems, pro rata sharing, or a
combination of mechanisms.

 

 
18

--------------------------------------------------------------------------------

 

 

(b)     Lessee hereby waives the provisions of any applicable existing or future
Law, ordinance or governmental regulation permitting the termination of this
Lease due to an interruption, failure or inability to provide any utility
services. If there is any disruption of utility service to the Premises, Lessor
shall: (a) with respect to utilities in its name, endeavor to restore such
utility service as promptly as possible; and (b) with respect to utilities in
Lessee’s name, fully cooperate with Lessee to restore such utility services as
promptly as possible. If such disruption is the result of any negligent act or
negligent omission of Lessor, and continues for five (5) consecutive business
days, then, starting the first day after such 5-business day period, the Monthly
Base Rent and Additional Rent shall be abated during such continued period of
disruption in proportion to the interference with Lessee’s use of the Premises
due to such disruption.

 

17.     ATTORNEY’S FEES

 

If a legal action is commenced for the possession of the Premises, for the
recovery of any sum due hereunder, or because of the breach of any other
covenant herein, the losing party shall pay to prevailing party reasonable
attorneys’ fees and costs incurred in such action, including any appeal thereof,
which fees and costs shall be payable whether or not such action is prosecuted
to judgment.

 

18.     DEFAULT AND REMEDIES

 

18.1    The occurrence of any one or more of the following events (each an
“Event of Default”) shall constitute a breach of this Lease by Lessee:

 

(a)    Lessee fails to pay any Base Monthly Rent or additional rent under this
Lease as and when it becomes due and payable and such failure continues for more
than five (5) days after written notice to Lessee that such payments are
overdue; or

 

 
19

--------------------------------------------------------------------------------

 

 

(b)    Lessee fails to perform or breaches any other express or implied covenant
of this Lease to be performed or observed by Lessee as and when performance or
observance is due and such failure or breach continues for more than twenty (20)
days after Lessor gives written notice thereof to Lessee; provided, however,
that if such failure or breach cannot reasonably be cured within such period of
twenty (20) days, an Event of Default shall not exist as long as Lessee
commences with due diligence and dispatch the curing of such failure or breach
within such period of ten (10) days and, having so commenced, thereafter
prosecutes diligently and continuously and completes the curing of such failure
or breach within a reasonable time not to exceed ninety (90) days from such
notice from Lessor; or

 

(c)    Lessee files, or consents by answer or otherwise to the filing against it
of, a petition for relief or reorganization or arrangement or any other petition
in bankruptcy or for liquidation or to take advantage of any bankruptcy,
insolvency or other debtors’ relief law of any jurisdiction; makes an assignment
for the benefit of its creditors; or consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers of Lessee or of any
substantial part of Lessee’s property; or

 

(d)    A court or government authority enters an order, and such order is not
vacated within thirty (30) days, appointing a custodian, receiver, trustee or
other officer with similar powers with respect to Lessee or with respect to any
substantial part of Lessee’s property; or constituting an order for relief or
approving a petition for relief or reorganization or arrangement or any other
petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy, insolvency or other debtors’ relief law of any jurisdiction; or
ordering the dissolution, winding-up or liquidation of Lessee.

 

(e)     Lessee fails to surrender the 48710 Building within ninety (90) days
after the Commencement Date and such failure continues for more than one (1)
business day after Lessor gives written notice thereof to Lessee.

 

 
20

--------------------------------------------------------------------------------

 

 

18.2      If an Event of Default occurs other than pursuant to Section 18.1(e)
above, Lessor shall have the right, in addition to any other remedies available
to Lessor under this Lease, at any time to give a written termination notice to
Lessee and, on the date specified in such notice, Lessee’s right to possession
shall terminate and this Lease shall terminate. Upon such termination, Lessor
shall have the right to recover from Lessee:

 

(i)    The worth at the time of award of all unpaid rent which had been earned
at the time of termination;

 

(ii)   The worth at the time of award of the amount by which all unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Lessee proves could have been reasonably
avoided;

 

(iii)  The worth at the time of award of the amount by which all unpaid rent for
the balance of the term of this Lease after the time of award exceeds the amount
of such rental loss that Lessee proves could be reasonably avoided; and

 

(iv)  All other amounts necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s failure to perform all of Lessee’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom.

 

The “worth at the time of award” of the amounts referred to in clauses (i) and
(ii) above shall be computed by allowing interest at the maximum annual rate
allowed by law for business loans (not primarily for personal, family or
household purposes) not exempt from the usury law at the time of termination or,
if there is no such maximum annual interest rate, at the rate of eighteen
percent (18%) per annum. The “worth at the time of award” of the amount referred
to in clause (iii) above shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%). For the purpose of determining unpaid rent under clauses
(i), (ii) and (iii) above, the rent reserved in this Lease shall be deemed to be
the total rent payable by Lessee under this Lease, including Base Monthly Rent,
additional rent and all other sums payable by Lessee under this Lease.

 

 
21

--------------------------------------------------------------------------------

 

 

18.3      Even though Lessee has breached this Lease, this Lease shall continue
in effect for so long as Lessor does not terminate Lessee’s right to possession.
Lessor shall have the remedy described in California Civil Code Section 1951.4
(lessor may continue lease in effect after lessee's breach and abandonment and
recover rent as it becomes due, if lessee has the right to sublet or assign,
subject only to reasonable limitations). Accordingly, if Lessor does not elect
to terminate this Lease on account of any Event of Default by Lessee, Lessor
may, from time to time, without terminating this Lease, enforce all of its
rights and remedies under this Lease, including the right to recover all rent as
it becomes due. Acts of maintenance or preservation or efforts to relet the
Premises or the appointment of a receiver upon initiative of Lessor to protect
Lessor’s interest under this Lease shall not constitute a termination of
Lessee’s right to possession unless written notice of termination is given by
Lessor to Lessee.

 

18.4       The remedies provided for in this Lease are in addition to all other
remedies available to Lessor at law or in equity by statute or otherwise. Any
notice sent by Lessor to Lessee pursuant to this paragraph 18 shall be in lieu
of, and not in addition to, any notice required by applicable Law. All rights,
options, and remedies of Lessor contained in paragraph 18 and elsewhere in this
Lease shall be construed and held to be cumulative, and no one of them shall be
exclusive of the other, and Lessor shall have the right to pursue any one or all
of such remedies or any other remedy or relief which may be provided by law or
in equity, whether or not stated in this Lease. Nothing in this paragraph 18
shall be deemed to limit or otherwise affect Lessee’s indemnification of Lessor
pursuant to any provision of this Lease.

 

18.5      If Lessee shall fail to perform any obligation or covenant pursuant to
this Lease within a reasonable period of time (not to exceed 15 days) following
notice from Lessor to do so, then Lessor may, at its election and without
waiving any other remedy it may otherwise have under this Lease or at law,
perform such obligation or covenant and Lessee shall pay to Lessor, as
Additional Rent, the costs incurred by Lessor in performing such obligation or
covenant.

 

 
22

--------------------------------------------------------------------------------

 

 

18.6          Notwithstanding anything in this Lease to the contrary, Lessors
sole remedy as a result of a default by Lessee pursuant to Section 18.1(e)
(except for the rental increase set forth in paragraph 4(b))shall be to re-enter
and retake the portion of the Premises within the 48710 Building, including,
without limitation, any personal property of Lessee located therein, and to
terminate the Lease only with respect to that portion of the Premises comprised
of the 48710 Building. For the avoidance of doubt, the exercise of this remedy
as a result of a default pursuant to Section 18.1(e) shall not affect Lessee’s
continued possession of the portion of the Premises comprised of the Building or
any of the common areas within the Project and the Lease shall continue in full
force and effect except with respect to any portion of the 48710 Building.
Lessee shall hold Lessor and the Indemnitees harmless from damages resulting
from the exercise of the remedy described in this Section 18.6.

 

19.     LATE CHARGES AND INTEREST

 

Lessee hereby acknowledges that late payment by Lessee to Lessor of rent and
other sums due hereunder, including, without limitation, Utilities Costs as
provided above, will cause Lessor to incur costs not contemplated by this Lease,
the exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed on Lessor by the terms of any mortgage or trust
deed covering the Premises. Accordingly, if any installment of rent or any other
sum due from Lessee shall not be received by Lessor or Lessor’s designee within
ten (10) days after such amount shall be due, Lessee shall pay to Lessor a late
charge equal to five percent (5%) of such overdue amount. The parties hereby
agree that such late charge represents a fair and reasonable estimate of the
costs Lessor will incur by reason of late payment by Lessee. Acceptance of such
late charge by Lessor shall in no event constitute a waiver of Lessee’s default
with respect to such overdue amount, nor prevent Lessor from exercising any of
the other rights and remedies granted hereunder.

 

If any rent or other sums due and payable under the Lease remains delinquent for
a period in excess of five (5) calendar days, then, in addition to any late
charge payable, Lessee shall pay to Lessor interest on any rent or sum that is
not so paid from the date due until paid at the then maximum rate of interest
not prohibited or made usurious by Law.

 

 
23

--------------------------------------------------------------------------------

 

 

20.     SURRENDER OF LEASE

 

The voluntary or other surrender of this Lease by Lessee, or a mutual
cancellation thereof, shall not work a merger, and shall, at the option of
Lessor, terminate all or any existing subleases, or may, at the option of
Lessor, operate as an assignment to Lessor of any or all such subleases.

 

21.     TAXES

 

The Lessee shall be liable for all taxes levied against any personal property
and trade or business fixtures on the Premises and for franchise taxes or
similar business or other taxes computed on the net income of Lessee. The Lessee
also agrees to pay, as additional rent, during the term of this Lease, Lessee’s
Share of Taxes for all real estate taxes plus the yearly installments of any
special assessments which are of record or which may become of record during the
term of this Lease with respect to the Project, possessory interest taxes, sales
taxes, personal property taxes, business or license taxes or fees, gross
receipts taxes, license or use fees, excises, transit charges, and other
impositions of any kind (including fees “in-lieu” or in substitution of any such
tax or assessment) where are now or hereafter assessed, levied, charged or
imposed by any public authority upon the Premises or any portion thereof, its
operations or use or the rent derived therefrom (“Taxes”). Taxes shall also
include any tax, fee, levy, assessment or charge, or any increase therein,
imposed by reason of events occurring, or changes in Laws taking effect, prior
to or during the term of this Lease, including but not limited to a change in
the ownership of the Project (as a result of Lessor acquiring the Project,
including the Premises, from Lessee) or in the improvements thereon, the
execution of this Lease, or any modification, amendment or transfer thereof, and
whether or not contemplated by the parties hereto. Within twenty (20) days after
delivery to Lessee of Lessor’s invoice for Lessee’s Share of Taxes accompanied
by a copy of a real estate tax bill, Lessee shall pay such taxes to Lessor.
Lessor and Lessee acknowledge that the Premises are a portion of a single tax
parcel and this Lease does not cover the entire tax parcel. Lessee’s obligation
under this paragraph will be pro-rated to reflect the commencement and
termination dates of this Lease.

 

 
24

--------------------------------------------------------------------------------

 

 

22.     NOTICES

 

All notices and other communication to be given under this Lease may be properly
given if in writing personally, by commercial overnight courier or by certified
mail, return receipt requested, postage prepaid, and addressed to the party at
the address adjacent to the parties signature below or such other address as
such party may designate in writing to the other party (whether or not such
party has departed from, abandoned or vacated from such address). Notices given
in accordance with this paragraph shall be deemed received on the date of
receipt (evidenced by certified mail receipt), or when delivered if delivered
personally. Notwithstanding the foregoing, notice from Lessor to Lessee by email
or telephone shall be permitted in accordance with paragraph 22, and Lessee
shall provide Lessor with its email and telephone contact information.

 

23.     ENTRY BY LESSOR; USE OF COMMON AREAS

 

(a)     Lessee shall permit Lessor and its agents to enter into and upon the
Premises at all reasonable times, and with not less than 24 hours advance notice
given verbally or via email (except in cases of emergency when no notice shall
be required), for the purpose of inspecting the same, for the purpose of showing
the Premises to prospective buyers, lenders, or lessees, for the purpose of
maintaining any portion of the Premises, for the purpose of making repairs,
alterations, improvements, replacements, or additions to any other portion of
the Premises, including the erection and maintenance of such scaffolding,
canopies, fences and props as may be required, or for the purpose of
construction planning to take place after the expiration of the Term, without
any rebate of rent and without any liability to Lessee for any loss of
occupation or quiet enjoyment of the Premises thereby occasioned; and shall
permit Lessor and his agents to place upon the Premises any usual or ordinary
“For Sale” sign or, at any time within one hundred twenty (120) days prior to
the expiration of this Lease, to place upon the Premises any “For Lease” sign.

 

 
25

--------------------------------------------------------------------------------

 

 

(b)     Lessor shall have the right, in its sole discretion, from time to time,
to: (i) make changes to the common areas and/or the Project, including, without
limitation, changes in the location, size, shape and number of any common area
amenity, installation or improvement, such as the driveways, entrances, parking
spaces, parking areas, ingress, egress, direction of driveways, entrances,
hallways, corridors, lobby areas and walkways; (ii) close temporarily any of the
common area and/or the Project for maintenance purposes or to designate certain
areas as construction staging areas in connection with Lessor’s improvements and
alterations to the Project, so long as reasonable access to the Premises remains
available; (iii) add additional buildings and improvements therefrom; (iv) use
the common areas and/or the Project while engaged in making additional
improvements, repairs or alterations to the Project or any portion thereof; and
(v) do and perform any other acts, alter, expand, close, or make any other
changes in, to or with respect to the common areas and/or the Project as Lessor
may, in its sole discretion, deem to be appropriate. Without limiting the
foregoing, Lessor reserves the right from time to time to install, use,
maintain, repair, relocate and replace pipes, ducts, conduits, wires, and
appurtenant meters and equipment for services to the Premises or to other parts
of the Project which are above the ceiling surfaces, below the floor surfaces,
within the walls and in the central core areas of the Project that are located
within the Premises or located elsewhere in the Project. Lessee further
acknowledges that Lessor intends to perform substantial renovation and
improvement work to portions of the Project. Such work may create noise, dust,
or leave debris at the Project. In addition, Lessor shall have the right to
utilize portions of the common area from time to time for entertainment,
displays, leasing of kiosks or such other uses deemed appropriate in Lessor’s
sole judgment. Notwithstanding anything to the contrary contained in this Lease,
Lessor shall not cause any change to be made to the Project or the common areas
therein that would materially and adversely affect (A) Lessee’s Permitted Use of
the Premises, (B) access to the Premises, (c) sufficient parking for Lessee’s
employees and visitors, or (D) visibility of Lessee’s exterior Building signage
permitted pursuant to paragraph 15. Lessee hereby agrees that Lessor’s actions
in connection with the foregoing work shall in no way constitute a constructive
eviction of Lessee nor entitle Lessee to any abatement of rent. Except as set
forth herein, Lessor shall have no responsibility or for any reason be liable to
Lessee for any direct or indirect injury to or interference with Lessee’s
business arising from such work, nor shall Lessee be entitled to any
compensation or damages from Lessor for any inconvenience or annoyance
occasioned by such work or Lessor’s actions in connection with such work.

 

 
26

--------------------------------------------------------------------------------

 

 

24.     LIMITATION ON LESSOR’S LIABILITY

 

Notwithstanding anything contained in this Lease to the contrary, the
obligations of Lessor under this Lease (including as to any actual or alleged
breach or default by Lessor) do not constitute personal obligations of the
individual members, managers, investors, partners, directors, officers, or
shareholders of Lessor or Lessor’s members or partners, and Lessee shall not
seek recourse against the individual members, managers, investors, partners,
directors, officers, or shareholders of Lessor or Lessor’s members or partners
or any other persons or entities having any interest in Lessor, or any of their
personal assets for satisfaction of any liability with respect to this Lease. In
addition, in consideration of the benefits accruing hereunder to Lessee and
notwithstanding anything contained in this Lease to the contrary, Lessee hereby
covenants and agrees for itself and all of its successors and assigns that the
liability of Lessor for its obligations under this Lease (including any
liability as a result of any actual or alleged failure, breach or default
hereunder by Lessor), shall be limited solely to, and Lessee’s and its
successors’ and assigns’ sole and exclusive remedy shall be against, Lessor’s
interest in the Premises (and the rents, profits, proceeds and insurance
proceeds thereof), and no other assets of Lessor. The term “Lessor” as used in
this Lease, so far as covenants or obligations on the part of the Lessor are
concerned, shall be limited to mean and include only the owner or owners, at the
time in question, of the fee title to, or a lessee’s interest in a ground lease
of, the Premises (and the rents, profits, proceeds and insurance proceeds
thereof). In the event of any transfer or conveyance of any such title or
interest (other than a transfer for security purposes only), the transferor
shall be automatically relieved of all then-unaccrued covenants and obligations
on the part of Lessor contained in this Lease. Lessor and Lessor’s transferees
and assignees shall have the absolute right to transfer all or any portion of
their respective title and interest in the Premises and/or this Lease without
the consent of Lessee, and such transfer or subsequent transfer shall not be
deemed a violation on Lessor’s part of any of the terms and conditions of this
Lease.

 

 
27

--------------------------------------------------------------------------------

 

 

25.     DESTRUCTION OF PREMISES

 

In the event of damage or partial destruction of the Premises during the Term,
from any cause covered by insurance carried, or required to be carried, by
Lessor under this Lease, Lessor shall forthwith repair the same, provided (a) no
Event of Default is continuing, (b) such repairs can, in Lessor’s reasonable
judgment, be completed by within one hundred eighty (180) days after such damage
under the laws and regulations of State, Federal, County or Municipal
authorities, and (c) Lessee shall assign to Lessor the proceeds of the insurance
Lessee is required to carry on the improvements and betterments in the Premises
in accordance with paragraph 10.2. Such damage or partial destruction shall in
no way annul or void this Lease. Lessee shall be entitled to a proportionate
reduction of rent while such repairs are being made, such proportionate
reduction to be based upon the extent to which the making of such repairs shall
interfere with the business carried on by Lessee in the Premises. If the cause
of such repairs is not so covered by insurance or cannot, in Lessor’s reasonable
judgment, be completed within one hundred eighty (180) days after the damage or
partial destruction, Lessor shall provide Lessee written notice thereof
(“Lessor’s Damage Notice”) within sixty (60) days after such damage occurs and
Lessor may, at its option, elect (and shall notify Lessee of such election in
Lessor’s Damage Notice) to (a) make such repairs within a reasonable time, this
Lease continuing in full force, or (b) terminate this Lease by notice to Lessee.
In the event that Lessor does not so elect to make such repairs because the
damage is not covered by insurance or cannot be made in one hundred eighty (180)
days under applicable laws and regulations, Lessee or Lessor may terminate this
Lease by written notice to the other given within thirty (30) days after
delivery of Lessor’s Damage Notice. In respect to any partial destruction which
Lessor is obligated to repair or may elect to repair under the terms of this
paragraph, the provisions of Section 1932, Subdivision 2, and of Section 1933,
Subdivision 4, of the Civil Code of the State of California are waived by
Lessee. In the event that the Building is damaged and the cost to repair the
damage and restore the Building to its previous condition (including any
required code upgrades) would, in Lessor’s reasonable judgment, exceed 33 1/3%
of the replacement cost of the Building and other improvements on the Premises,
Lessor may elect to terminate this Lease, whether the Premises are damaged or
not. A total destruction of the Building shall terminate this Lease. In the
event of any dispute between Lessor and Lessee relative to the provisions of
this paragraph, such dispute shall be resolved by mandatory arbitration pursuant
to the Commercial Arbitration Rules of the American Arbitration Association,
using a panel of three (3) neutral arbitrators. The three arbitrators so
selected shall hear and determine the controversy and their decision thereon
shall be final and binding upon both Lessor and Lessee, who shall bear the cost
of such arbitration equally between them.

 

 
28

--------------------------------------------------------------------------------

 

 

26.     ASSIGNMENT AND SUBLETTING

 

(a)     The Lessee shall not assign, transfer, mortgage or hypothecate the
leasehold estate under this Lease, or any interest therein, and shall not sublet
the Premises, or any part thereof, or any right or privilege appurtenant
thereto, or suffer any other person or entity to occupy or use the Premises, or
any portion thereof (“Transfer”), without, in each case, the prior written
consent of the Lessor. Lessor shall not unreasonably withhold its consent to a
subletting or assignment. Lessor may withhold its consent to any mortgage,
hypothecation or other Transfer in its sole discretion. The Lessee shall, by
thirty (30) days written notice, advise the Lessor of its intent to assign this
Lease or sublet the Premises or any portion thereof for any part of the term
hereof, which notice shall include a description of all of the material terms of
such assignment or subletting, and a reasonably detailed description of the
proposed assignee or sublessee and its business and financial condition. Within
fifteen (15) days after receipt of Lessee’s notice, Lessor shall either give
approval to Lessee to assign the Lease or sublease the portion of the Premises
described in Lessee’s notice, or notify Lessee of Lessor’s disapproval. If the
Lessor approves an assignment or subletting, the Lessee may, within sixty (60)
days after receipt of the Lessor’s written approval, assign or sublet to the
proposed assignee or sublessee on the proposed terms. In the event Lessee is
allowed to assign, transfer or sublet the whole or any part of the Premises,
with the prior written consent of Lessor, then no assignee, transferee or
sublessee shall assign or transfer this Lease, either in whole or in part, or
sublet the whole or any part of the Premises, without also having obtained the
prior written consent of the Lessor. In the event of any approved assignment or
subletting, Lessee shall pay to the Lessor, as additional rent, one hundred
percent (100%) of all assignment proceeds and rents received by the Lessee from
its assignee or sublessee which are in excess of the amount payable by the
Lessee to the Lessor hereunder, after deducting the amount of any real estate
brokerage commissions paid by Lessee in connection with the assignment or
subletting. Any sublessee must provide liability insurance as required under the
Lease, naming as additional insureds Lessor and its property manager and the
other parties specified in paragraph 10.1. A consent of Lessor to one
assignment, transfer, hypothecation, subletting, occupation or use by any other
person shall not release Lessee from any of the Lessee’s obligations hereunder
or be deemed to be a consent to any subsequent similar or dissimilar assignment,
transfer, hypothecation, subletting, occupation or use by any other person. Any
such assignment, transfer, hypothecation, subletting, occupation or use without
such consent shall be void and shall constitute a breach of this Lease by Lessee
and shall, at the option of Lessor exercised by written notice to Lessee,
terminate this Lease. The leasehold estate under this Lease shall not, nor shall
any interest therein, be assignable for any purpose by operation of law without
the written consent of Lessor. As a condition to its consent, Lessee shall pay
all of Lessor’s reasonable out-of-pocket expenses in connection with the
assignment, and Lessor may require Lessee’s assignee or sublessee to assume in
writing all of the obligations under this Lease (or, as to a sublessee of a
portion of the Premises, to assume all obligations applicable to such portion).
Lessee shall not amend any sublease in any material respect without the prior
written consent of Lessor, which shall not be unreasonably withheld. No
assignment or sublease shall release Lessee from its obligations under this
Lease.

 

 
29

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding the foregoing, Lessee may, without Lessor’s consent,
assign this Lease or sublet all or a portion of the Premises to an entity which
controls, is controlled by, or is under common control with, Lessee, provided
that Lessor is given prior written notice of such assignment or sublease. Any
dissolution, merger, consolidation, recapitalization or other reorganization of
Lessee, or the sale or other transfer in the aggregate over the term of the
Lease of a controlling percentage of the capital stock of Lessee (excluding
transfers over a national securities exchange), or the sale or transfer of all
or a substantial portion of the assets of Lessee, shall be deemed a voluntary
assignment of Lessee’s interest in this Lease (a “Deemed Assignment”); provided
that, a merger, consolidation, recapitalization, reorganization or sale of
assets shall not require Lessor’s consent hereunder if, prior to such Deemed
Assignment, Lessee provides written notice to Lessor of the material terms of
such Deemed Transfer together with evidence reasonably satisfactory to Lessor
that Lessee’s tangible net worth (or the tangible net worth of the surviving
entity in a merger, if other than Lessee), determined in accordance with
generally accepted accounting principles, immediately after such transaction is
reasonably sufficient to assure Lessee’s performance of its obligations under
this Lease. The phrase “controlling percentage” or “control” means the ownership
of and the right to vote stock possessing more than fifty percent of the total
combined voting power of all classes of Lessee’s capital stock issued,
outstanding and entitled to vote for the election of directors. If Lessee is a
partnership, a withdrawal or change, voluntary, involuntary or by operation of
Law, of any general partner, or the dissolution of the partnership, shall be
deemed a voluntary assignment of Lessee’s interest in this Lease. In the event
that, through a merger, stock sale or other transaction, Lessee becomes the
subsidiary of any other entity (a “parent”), Lessor shall have the right to
require that the parent guaranty all of Lessee’s obligations under the Lease
pursuant to a form of guaranty reasonably satisfactory to Lessor.

 

 
30

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding anything to the contrary in this paragraph 26, within
thirty (30) days of a Transfer request (or any time, if Lessee enters into any
Transfer without obtaining the consent of Lessor), Lessor, by notice to Lessee,
may terminate this Lease (and, in the case of a sublease of less than all of the
Premises, Lessor may terminate this Lease in its entirely or may terminate this
Lease as to all or any portion of the Premises proposed to be sublet), as of the
proposed effective date of the Transfer as if that were the original Term
expiration date (or immediately, if Lessee enters into the Transfer without
obtaining the consent of Lessor). If Lessor so elects to terminate, Lessor shall
have the right to relet the Premises (or the portion of the Premises as to which
this Lease is terminated pursuant to Lessor’s election as a result of a partial
sublease) or any portion thereof to anyone (including the proposed transferee)
on any terms, and Lessee shall not be entitled to any portion of any profit
Lessor may realize as a result of any such reletting. If this Lease is
terminated as to a portion of the Premises as a result of the foregoing, then
Base Monthly Rent and any other provisions hereof based upon the rentable area
of the Premises shall be reduced by the amount allocable to such portion of the
Premises so terminated. If Lessor does not terminate the Lease as provided
herein, then Lessor shall grant or deny its consent to the proposed Transfer in
the manner described above.

 

 
31

--------------------------------------------------------------------------------

 

 

27.     CONDEMNATION

 

If any part of the Premises shall be taken for any public or quasi-public use,
under any statue or by right of eminent domain or private purchase in lieu
thereof, and a part thereof remains which is susceptible of occupation
hereunder, this Lease shall, as to the part so taken, terminate as of the date
title shall vest in the condemnor or purchaser, and the rent payable hereunder
shall be adjusted so that the Lessee shall be required to pay for the remainder
of the term only such portion of such rent as the value of the part remaining
after such taking bears to the value of the entire Premises prior to such
taking; but in such event Lessor shall have the option to terminate this Lease
as of the date when title to the part so taken vests in the condemnor or
purchaser. If all of the Premises, or such part thereof be taken so that there
does not remain a portion susceptible for occupation hereunder, this Lease shall
thereupon terminate. If a part or all of the Premises be taken, all compensation
awarded upon such taking shall go to the Lessor and the Lessee shall have no
claim thereto. Lessee may pursue a separate claim with the condemning authority
for loss of goodwill and moving expenses only.

 

28.     EFFECT OF CONVEYANCE

 

The term “Lessor” as used in this Lease, means only the owner for the time being
of the Project, so that, in the event of any sale of the Project, the Lessor
shall be and hereby is entirely freed and relieved of all covenants and
obligations of the Lessor hereunder which arise after such sale, and it shall be
deemed and construed, without further agreement between the parties and the
purchaser at any such sale, that the purchaser of the Project has assumed and
agreed to carry out any and all covenants and obligations of the Lessor
hereunder arising after such sale. If any security deposit was given by the
Lessee to secure the faithful performance of all or any of the covenants of this
Lease on the part of the Lessee, the Lessor shall transfer and deliver the
security, as such, to the purchaser at any such sale, and thereupon the Lessor
shall be discharged from any further liability with respect thereto. Within ten
(10) business days following the written request by Lessor, Lessee shall execute
and deliver to Lessor an estoppel certificate as may be required in connection
with any sale or to the extent requested in connection with any financing.

 

 
32

--------------------------------------------------------------------------------

 

 

29.     SUBORDINATION

 

Lessor acknowledges that as of the Commencement Date, there will be no financing
encumbering the Premises. Lessee agrees that this Lease shall be subject and
subordinate to any mortgage, deed of trust or other instrument of security which
has been or shall be placed on the Building or the Project, and this
subordination is hereby made effective without any further act of Lessee. The
Lessee shall, at any time hereinafter, on demand, execute any instruments,
releases, estoppel certificates, or other documents, in each case in a form and
substance that is commercially reasonable and is customarily used with respect
to properties of a size, type and use similar to that of the Premises, that may
be required by any mortgagee, mortgagor, or trustor or beneficiary under any
deed of trust for the purpose of subjecting and subordinating this Lease to the
lien of any such mortgage, deed of trust or other instrument of security, and
the failure of the Lessee to execute any such instruments, releases or
documents, shall constitute a default hereunder. Notwithstanding Lessee’s
obligations, and the subordination of the Lease, under this paragraph 29, no
mortgagee, trustee or beneficiary under any deed of trust or other instrument of
security which may be placed on the Premises without agreeing to enter into with
Lessee an agreement of subordination, attornment and non-disturbance (a “SNDA”)
in commercially reasonable form. Lessee shall enter into such SNDA within ten
(10) days after written request from Lessor. If requested by Lessor, Lessee
shall promptly provide Lessor with the most recent annual financial statements
of Lessee or, if financial statements of Lessee are not available, then
financial statements of Lessee’s parent corporation or other parent entity.

 

 
33

--------------------------------------------------------------------------------

 

 

30.     WAIVER

 

The waiver by Lessor of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such term, covenant or condition
or any subsequent breach of the same or any other term, covenant or condition
therein contained. The subsequent acceptance of rent hereunder by Lessor shall
not be deemed to be a waiver of any preceding breach by Lessee of any term,
covenant or condition of this Lease, other than the failure of Lessee to pay the
particular rental so accepted, regardless of Lessor’s knowledge of such
preceding breach at the time of acceptance of such rent.

 

31.     HOLDING OVER

 

Excluding the 48710 Building, the holding over of which is governed by paragraph
4(b), any holding over after the expiration or other termination of the term of
this Lease with the written consent of Lessor, shall be construed to be a
tenancy from month-to-month, at a rental to be negotiated by Lessor and Lessee
prior to the expiration of said term, and shall otherwise be on the terms and
conditions herein specified, so far as applicable. Any holding over after the
expiration or other termination of the term of this Lease without the written
consent of Lessor shall be construed to be a tenancy at sufferance on all the
terms set forth herein, except that the Base Monthly Rent shall be an amount
equal to two hundred fifty percent (250%) of the Base Monthly Rent payable by
Lessee immediately prior to such holding over (without waiver of Lessor’s right
to recover damages as permitted by law)(“Holdover Rent”). Lessee shall, in
addition to the obligation to pay the above referenced increase in Base Monthly
Rent, indemnify and hold Lessor harmless and pay to and reimburse Lessor against
all loss or liability resulting from or arising out of Lessee’s failure to
surrender the Premises, including, but not limited to, any actual and reasonable
amounts required to be paid by Lessor who was to have occupied the Premises
after the termination or expiration of the Term and any related attorneys' fees
and other costs and expenses.

 

 
34

--------------------------------------------------------------------------------

 

 

32.     SUCCESSORS AND ASSIGNS

 

The covenants and conditions herein contained shall, subject to the provisions
as to assignment, apply to and bind the heirs, successors, executors,
administrators and assigns of all of the parties hereto; and all of the parties
hereto shall be jointly and severally liable hereunder.

 

33.     TIME

 

Time is of the essence of this Lease.

 

34.     MARGINAL CAPTIONS; COMPLETE AGREEMENT; AMENDMENT

 

The marginal headings or titles to the paragraphs of this Lease are not a part
of this Lease and shall have no effect upon the construction or interpretation
of any part thereof. This instrument is the complete and integrated agreement
between the parties hereto and may not be modified orally or in any other manner
than by an agreement in writing signed by all of the parties hereto or their
respective successors in interest.

 

35.     ENVIRONMENTAL OBLIGATIONS

 

Lessee’s obligations under this paragraph 35 shall survive the expiration or
termination of this Lease.

 

35.1 As used herein, the term “Hazardous Materials” shall mean any toxic or
hazardous substance, material or waste or any pollutant or infectious or
radioactive material, including but not limited to those substances, materials
or wastes regulated now or in the future under any of the following statutes or
regulations and any and all of those substances included within the definitions
of “hazardous substances, “ “hazardous materials,” “hazardous waste,” “hazardous
chemical substance or mixture,” “imminently hazardous chemical substance or
mixture,” “toxic substances,” “hazardous air pollutant,” “toxic pollutant,” or
“solid waste” in the (a) Comprehensive Environmental Response, Compensation and
Liability Act of 1990 (“CERCLA” or “Superfund”), as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), 42 U.S.C. § 9601 et seq.,
(b) Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6901 et
seq., (c) Federal Water Pollution Control Act (“FSPCA”), 33 U.S.C. § 1251 et
seq., (d) Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq., (e) Toxic Substances
Control Act (“TSCA”), 14 U.S.C. § 2601 et seq., (f) Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., (g) Carpenter-Presley-Tanner
Hazardous Substance Account Act (“California Superfund”), Cal. Health & Safety
Code § 25300 et seq., (h) California Hazardous Waste Control Act, Cal. Health &
Safety code § 25100 et seq., (i) Porter-Cologne Water Quality Control Act
(“Porter-Cologne Act”), Cal. Water Code § 13000 et seq., (j) Hazardous Waste
Disposal Land Use Law, Cal. Health & Safety codes § 25220 et seq., (k) Safe
Drinking Water and Toxic Enforcement Act of 1986 (“Proposition 65”), Cal. Health
& Safety code § 25249.5 et seq., (l) Hazardous Substances Underground Storage
Tank Law, Cal. Health & Safety code § 25280 et seq., (m) Air Resources Law, Cal.
Health & Safety Code § 39000 et seq., and (n) regulations promulgated pursuant
to said laws or any replacement thereof, or as similar terms are defined in the
federal, state and local laws, statutes, regulations, orders or rules, past,
present or future. The term “Hazardous Materials” shall also mean any and all
other biohazardous wastes and substances, materials and wastes which are, or in
the future become, regulated under applicable Laws for the protection of health
or the environment, or which are classified as hazardous or toxic substances,
materials or wastes, pollutants or contaminants, as defined, listed or regulated
by any federal, state or local law, regulation or order or by common law
decision. The term “Hazardous Materials” shall include, without limitations, (i)
trichloroethylene, tetrachloroethylene, perchloroethylene and other chlorinated
solvents, (ii) any petroleum products or franctions thereof, (iii) asbestos,
(iv) polychlorinated biphenyls, (v) flammable explosives, (vi) urea
formaldehyde, (vii) radioactive materials and waste, and (viii) materials and
wastes that are harmful to or may threaten human health, ecology or the
environment.

 

 
35

--------------------------------------------------------------------------------

 

 

35.2 Notwithstanding anything to the contrary in this Lease, Lessee, at its sole
cost, shall comply with all Laws relating to the storage, use and disposal of
Hazardous Materials. Lessee shall not store, use or dispose of any Hazardous
Materials except for those Hazardous Materials (“Permitted Materials”) which are
either (a) normal quantities of ordinary office supplies or cleaning supplies,
or (b) if required by law, listed in a Hazardous Materials management plan
(“HMMP”) which Lessee shall submit to appropriate government authorities as and
when required under applicable Laws, with a copy to Lessor. Lessee may use,
store and dispose of Permitted Materials provided that (i) such Permitted
Materials are used, stored, transported, and disposed of in strict compliance
with applicable Laws, and (ii) as to Permitted Materials described in clause (b)
above, such Permitted Materials shall be limited to the materials listed on and
may be used only in the quantities specified in the HMMP, or in the case of
Hazardous Materials not required by law to be included in an HMMP, quantities of
such materials approved in writing by Lessor. In no event shall Lessee cause or
permit to be discharged into the plumbing or sewage system of the Premises or
onto the land underlying or adjacent to the Premises any Hazardous Materials. If
the presence of Hazardous Materials on the Premises caused or permitted by
Lessee results in contamination or deterioration of water or soil, then Lessee
shall promptly take any and all action necessary to clean up such contamination,
but the foregoing shall in no event be deemed to constitute permission by Lessor
to allow the presence of such Hazardous Materials.

 

 
36

--------------------------------------------------------------------------------

 

 

35.3    Lessee shall immediately notify Lessor in writing of:

 

(a)     Any enforcement, cleanup, removal, or other governmental or regulatory
action instituted, completed or threatened against Lessee related to any
Hazardous Materials;

 

(b)     Any claim made or threatened by any person against Lessee or the
Premises relating to damage, contribution, cost recovery compensation, loss or
injury resulting from or claimed to result from any Hazardous Materials; and,

 

(c)     Any reports made to any environmental agency arising out of or in
connection with any Hazardous Materials in, discharged at, or removed from the
Premises, including any complaints, notices, warnings or asserted violations in
connection therewith.

 

Lessee shall also supply to Lessor as promptly as possible, and in any event
within five (5) business days after Lessee first receives or sends the same,
with copies of all claims, reports, complaints, notices, warnings or asserted
violations related in any way to the existence of Hazardous Materials at, in,
under or about the Premises or Lessee’s use thereof. Lessee shall, upon Lessor’s
request, promptly deliver to Lessor copies of any documents or information
relating to the use, storage or disposal of Hazardous Material on or from the
Premises.

 

 
37

--------------------------------------------------------------------------------

 

 

35.4   Upon termination or expiration of the Lease, Lessee at its sole expense
shall cause all Hazardous Materials placed in or about the Premises, by Lessee,
its agents, contractors, or invitees, and all installations (whether interior or
exterior) made by or on behalf of Lessee relating to the storage, use, disposal
or transportation of Hazardous Materials to be removed from the Premises and
transported for use, storage or disposal in accordance and compliance with all
Laws and other requirements respecting Hazardous Materials used or permitted to
be used by Lessee. Lessee shall apply for and shall obtain from all appropriate
regulatory authorities (including any applicable fire department or regional
water quality control board) all permits approvals and clearances legally
required for the closure of the Premises and shall take all other actions as may
be required to complete the closure of the Premises.

 

35.5   At any time prior to expiration of the Lease term, subject to reasonable
prior notice (not less than forty-eight (48) hours) and Lessee’s reasonable
security requirements and provided such activities do not unreasonably interfere
with the conduct of Lessee’s business at the leased Premises, Lessor and its
agents shall have the right to enter in and upon the Premises in order to
conduct appropriate tests of water and soil to determine whether levels of any
Hazardous Materials in excess of legally permissible levels has occurred as a
result of Lessee’s use thereof. Lessor shall furnish copies of all such test
results and reports to Lessee and, at Lessee’s option and cost, shall permit
split sampling for testing and analysis by Lessee. Such testing shall be at
Lessee’s expense if Lessor has a reasonable basis for suspecting and confirms
the presence of Hazardous Materials in the soil or surface or ground water in,
on, under, or about the Premises, which has been caused by or resulted from the
activities of Lessee, its agents, contractors, or invitees.

 

 
38

--------------------------------------------------------------------------------

 

 

35.6   Lessor may voluntarily cooperate in a reasonable manner with the efforts
of all governmental agencies in reducing actual or potential environmental
damage. Lessee shall not be entitled to terminate this Lease or to any reduction
in or abatement of rent by reason of such compliance or cooperation. Lessee
agrees at all times to cooperate fully with the requirements and recommendations
of governmental agencies regulating, or otherwise involved in, the protection of
the environment.

 

35.7   Lessee shall indemnify, defend by counsel reasonably acceptable to
Lessor, protect and hold Lessor and each of Lessor’s partners, employees,
agents, attorney’s, successors, and assignees, free and harmless from and
against any and all claims, damages, liabilities, penalties, forfeitures, losses
or expenses (including reasonable attorney’s fees) or death of or injury to any
person or damage to any property whatsoever arising from or caused in whole or
in part, directly or indirectly by (A) the presence in, or under or about the
Premises or discharged or migrating in or from the Premises of any Hazardous
Materials caused in whole or in part by Lessee, its agents, employees, invitees,
contractors, assignees, or sublessees, or the use, analysis, storage,
transportation, disposal, release, threatened release, discharge, migration or
generation of Hazardous Materials to, in, on, under, about or from the Premises
by Lessee, or its agents, employees, invitees, contractors, assignees, or
sublessees, or (B) Lessee’s failure to comply with any Hazardous Materials Law
or the provisions of this paragraph 35. Lessee’s obligations hereunder shall
include, without limitation, whether foreseeable or unforeseeable, all costs,
including without limitation fees of Lessor’s attorneys and consultants, in
connection with any required or necessary repair, cleanup or detoxification or
decontamination of the Premises, and the preparation and implementation of any
closure, remedial action or other required plans in connection therewith, and
shall survive the expiration or earlier termination of the term of this Lease.
For purposes of indemnity provision hereof, any actions or omissions of Lessee
or by employees, agents, assignees, sublessees, contractors or subcontractors of
Lessee or others acting for or on behalf of Lessee (whether or not they are
negligent, intentional, willful or unlawful) shall be strictly attributable to
Lessee.

 

 
39

--------------------------------------------------------------------------------

 

 

THIS LEASE HAS BEEN PREPARED FOR SUBMISSION TO YOUR ATTORNEY WHO WILL REVIEW THE
DOCUMENT AND ASSIST YOU TO DETERMINE WHETHER YOUR LEGAL RIGHTS ARE ADEQUATELY
PROTECTED. LESSOR IS NOT AUTHORIZED TO GIVE LEGAL AND TAX ADVICE. NO
REPRESENTATION OR RECOMMENDATION IS MADE BY LESSOR OR ITS AGENTS OR EMPLOYEES AS
TO THE LEGAL SUFFICIENCY, LEGAL EFFECT OR TAX CONSEQUENCES OF THIS DOCUMENT OR
ANY TRANSACTION RELATING THERETO. THESE ARE QUESTIONS FOR YOUR ATTORNEY WITH
WHOM YOU SHOULD CONSULT BEFORE SIGNING THIS DOCUMENT.

 

36.     MISCELLANEOUS PROVISIONS

 

(a)     This Lease shall be governed by, and construed pursuant to, the laws of
the State of California. Venue for any litigation between the parties hereto
concerning this Lease or the occupancy of the Premises shall be initiated in the
county in which the Premises are located.

 

(b)     The parties acknowledge and agree that neither party shall have any
liability for any brokerage fee, commission or finder's fee (or similar fees,
commissions or reimbursement expenses) in connection with this Lease (as
compared to the Lessor upon the Commencement Date acquiring the Project,
including the Premises, from Lessee).

 

(c)     The invalidity or unenforceability of any provision of this Lease shall
in no way affect, impair or invalidate any other provision hereof, and such
other provisions shall remain valid and in full force and effect to the fullest
extent permitted by law.

 

(d)     Neither Lessor nor Lessee shall have the right to record a short form
memorandum of this Lease.

 

(e)     Lessor does not, in any way or for any purpose, become a partner of
Lessee in the conduct of its business, or otherwise, or joint venturer or a
member of a joint enterprise with Lessee by reason of this Lease.

 

(f)     This Lease may be executed in one or more counterparts, each of which
shall constitute an original and all of which shall be one and the same
agreement.

 

(g)     Lessee acknowledges and agrees that the terms of this Lease are
confidential and constitute proprietary information of Lessor. Accordingly,
Lessee agrees that it, and its partners, officers, directors, shareholders,
members, managers, employees, agents and attorneys, shall not intentionally and
voluntarily disclose the terms and conditions of this Lease to any newspaper or
other publication, or real estate agent, either directly or indirectly, without
the prior written consent of Lessor.

 

 
40

--------------------------------------------------------------------------------

 

 

(h)     If Lessee executes this Lease as a partnership, corporation or limited
liability company, then Lessee and the persons and/or entities executing this
Lease on behalf of Lessee represent and warrant that: (a) Lessee is a duly
organized and existing partnership, corporation or limited liability company, as
the case may be, and is qualified to do business in the state in which the
Premises are located; (b) such persons and/or entities executing this Lease are
duly authorized to execute and deliver this Lease on Lessee’s behalf; and (c)
this Lease is binding upon Lesee in accordance with its terms.

 

 

 

[Signatures follow on separate sheet]

 

 
41

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease, the day and year
first above written.

 

LESSOR:    

                          

ASUS COMPUTER INTERNATIONAL, a California corporation

 

By: __________________________

 

Its: ________________________

 

ADDRESS:

_____________________________

_____________________________

_____________________________

 

With a copy to:

_____________________________

_____________________________

_____________________________

 

LESSEE:      

                        

EXAR CORPORATION, a Delaware corporation

 

By: __________________________

 

Its: ________________________

 

By: __________________________

 

Its: ________________________

 

ADDRESS:

_____________________________

_____________________________

_____________________________

 

With a copy to:

 

_____________________________

____________________________

_____________________________

 

 
42

--------------------------------------------------------------------------------

 

 

Exhibit A

 

The Premises

 

[Exhibits A1 and A2 attached on separate sheets]

 

 
43

--------------------------------------------------------------------------------

 

 

Exhibit B

 

The Project

 

 
44

--------------------------------------------------------------------------------

 

 

Exhibit C

 

Specialized Equipment

 

All Hazmat associated Stainless duck work with in the facilities

All process piping

(2) Scrubbers

(2) Humidifiers

(2) Exhaust fans

(1) AWN system and piping

All associated exhaust and piping

All double contained waste lines to AWN system

(1) Wet sinks

All Vacuum exhaust and (2) Vacuum pumps

Testing of all walls and ceiling

All Unistrut supporting all systems listed above

Equipment rentals

Material need to test and tag

Electrical

Disconnect equipment listed above only

Disconnect to closest J box and pull wire

Removal of all Unistrut and wire mold when located not against a wall

Trench infill

Dowel and infill trench

Rental Equipment

Lifts

Crane lift

 

Also attached are pictures of some of the Specialized Equipment expressly
included in the foregoing.

 

 

45 